UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7763


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

OKALE DANIELS, a/k/a Bodie, a/k/a Opie,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. Terrence W. Boyle, District Judge. (7:13-cr-00011-BO-1)


Submitted: August 17, 2021                                        Decided: August 27, 2021


Before NIEMEYER, KING, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Okale Daniels, Appellant Pro Se. David A. Bragdon, Assistant United States Attorney,
Jennifer P. May-Parker, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Okale Daniels appeals the district court’s order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We review a district court’s

denial of a motion for compassionate release for abuse of discretion. United States v.

Kibble, 992 F.3d 326, 329 (4th Cir. 2021). We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

United States v. Daniels, No. 7:13-cr-00011-BO-1 (E.D.N.C. Nov. 12, 2020). We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                            AFFIRMED




                                            2